Title: To George Washington from Philip Schuyler, 10 August 1780
From: Schuyler, Philip
To: Washington, George


					
						Dear Sir
						Albany August 10th 1780
					
					The Enemy whom Colo: V. Schaick advised Your Excellency to be in the vicinity of Fort Schulyer left that quarter on the approach of Brigadier Renselaer with the Militia, and whilst he proceeded with a supply of provision for the Garrisson they made a detour by his left and fell on the Settlements at Canajoxharie where they burnt upwards of an hundred

houses, killed ten or twelve people, and carried about Sixty into captivity. they were retarded In their progress by a body of militia who were In march to reinforce Renselaer, then retired with their many body leaving Small parties who at Intervals burnt detatched houses to draw the attention of our people. Yesterday they made their appearance at Schoharie where they had Already burnt ten or twelve houses when the Express came away, and were advancing farther Into the Settlements. In order the more to distress & distract the Country another party has penetrated from Canada Crossed hudsons river above fort Edward and Yesterday surprized a Small Scout of ours, another party attacked fort Dayton at the German flatts on the 8th but we hear they were repulsed. the distress occasioned by these various Incursions is very sensibly felt not only by the Immediate Sufferers but by the Inhabitants In General who are now in Height of Harvest. I find myself under the necessity of repairing to the northern frontier to keep up the Spirits of the Inhabitants and If possible to establish two or three Small picket forts to Cover the Country and to give notice of the Approach of an Enemy In future. this business will probably retard my return to the Army for eight or ten days more—As there is not any salted meat In this part of the Country our people can neither pursue the Enemy, or even send out Scouts to gain Intelligence of their approach. I wish, If It is possible, that an hundred Barrels of beef or pork could be ordered up.
					About one hundred of the Massachusetts levies marched Yesterday towards Schoharie fifty men are Just now arrived; I cannot learn that the remainder have yet Marched out of the Massachusetts.
					The Crops of wheat In this country were never better. the Settlement of Schoharie only Offered to furnish the public Eighty thousand bushells. If they could be assisted with troops to cover them whilst they should thrash It, twice that quantity could be furnished by Canajoxharie & the German flatts, but I apprehend the greater part will be destroyed unless the Massachu[s]etts levies or an equal number of those from this state are left In that quarter, for the Milita will not be prevaild on to remain and leave their own Crops to perish.
					Mrs & Miss Schuyler Join me in best respects. I have the honor to be with the sincerest Esteem & Affection Your Excellency’s Most Obedient humble Servant
					
						Ph: Schuyler
					
				